DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 17 August, 2020. Claims 1-19 are pending and examined. Claims 1-3, 5-6 and 8-16 are currently amended. Claims 17-19 are new claims.   
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 17 August, 2020, with regard to the rejections of claims 1-19 under 35 USC 103 have been fully considered. Applicant’s amendments have necessitated new ground of rejections set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2, 6, 9, 13, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites “…the one or more data ECUs are further programmed to reduce the range of the sensor data around the host vehicle included in the second autonomous driving data according to a traveling direction of the host vehicle” which is not explicitly disclosed in the specification. The closest paragraph are para 0055 and para 0065 of the specification. Para 0055 has “…it is considered that the shape of the object range is changeable according to the driving situation at the time of the failure occurrence” while “driving situation” is not the same as “traveling direction”. Para 0065 has “the range 503 of the vehicle object is changed according to the vehicle driving control plan, and thus it is possible to reduce the amount of the information on the vehicle object transmitted from the data ECU 2 to the autonomous driving ECU 1”, while the different “driving control plan”, i.e. changing lanes, is not changing the “traveling direction of the host vehicle”. Therefore the claim recites New Matter and is rejected under 35 U.S.C. 112(a). 
Claim 6 recites “a release point at which the autonomous control of the host vehicle is not able to be performed” which is not explicitly disclosed in the specification. The closest paragraph is para 0058 in the specification, which has “…The autonomous driving cancel release schedule point 604 is set to a predetermined point within a navigation distance in which the vehicle control plan unit 106 of the autonomous driving ECU 1 is able to continue the autonomous driving, in a case in which it is determined that the vehicle control plan unit 106 of the autonomous driving ECU 1 is not able to continue the autonomous driving by the network failure occurrence or the like…” while the paragraph is not clear and it does not clearly relate “a release point” with “the autonomous control of the host vehicle is not able to be performed”, i.e. the “...is not able to continue the autonomous driving” seems to have no relation with the “autonomous driving cancel release schedule point 604”. 
In addition, para 0058 is describing “able to continue” or “not able to continue” the autonomous driving, i.e. the “not able to continue”, when drafted properly, may support “a release point after which the autonomous control of the host vehicle is not able to be performed” but it does not support “a release point at which the autonomous control of the host vehicle is not able to be performed”.
Therefore the claim recites New Matter and is rejected under 35 U.S.C. 112(a). 
Claim 6 recites “the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point” which is not explicitly disclosed in the specification. The closest paragraphs are para 0058-0060 of the specification and Fig. 6. While in Fig. 6 (b), the “first autonomous driving data” includes the release point. In para 0060, the specification further states “…since the map with high precision up to the autonomous driving cancel release schedule point 604 is loaded in advance, the map is not newly loaded.” i.e. the map that is included in the first autonomous driving data (Fig. 6(b)) also includes the release point. Therefore the claim recites New Matter and is rejected under 35 U.S.C. 112(a). 
Claims 9 and 17 recite similar languages as claim 2. Claims 13 and 19 recite similar languages as claims 6. Therefore, claims 9, 13 and 19 are rejected for similar reasons above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is reduced with respect to the range of the sensor data around the host vehicle included in the first autonomous driving data” which is ambiguous. It is not clear what the meaning of “a (the) range of the sensor data around the host vehicle” is. Neither “sensor data” nor “a range” of sensor data can be “around the host vehicle”. Further, “sensor data” is first recited as “the first autonomous driving data”. It is not the same data as “sensor data” of “the second autonomous driving data”, therefore “the sensor data” in “the sensor data around the host vehicle included in the second autonomous driving data” lacks antecedent basis. Similar, “the range” in “the range of the sensor data around the host vehicle included in the first autonomous driving data” is not the same “range” as “a range of the sensor data around the host vehicle included in the second autonomous driving data”, therefore “the range” lacks antecedent basis. Therefore the claim is 
Claim 3 recites “determine a location of the predetermined event” which is ambiguous. It is not clear “determine a location” is to determine a location in the vehicle where the predetermined event happens OR to determine a geographical location where the predetermined event happens. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The examiner interprets “determine a location of the predetermined event” as “determine a location in the vehicle where the predetermined even happens” for the purpose of examination.
Claim 5 recites “in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to the map size of the map included in the first autonomous driving data” Similar to claim 1 above, the “map” and “map size” of the first autonomous driving data and the second autonomous driving data are different “maps” and “map sizes”, therefore there are no antecedent basis relations between them. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). 
Claim 6 recites “the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point” which is ambiguous. It is not clear what “the map”…“included…” and “includes…” means. It seems that the limitation is intended to express either “the map included in the second/first autonomous driving data” or “the map including the second/fist autonomous driving data”. Therefore the claim is indefinite and is rejected under 35 U.S.C. 112(b). The examiner interprets “the map included in the second/fist autonomous driving data” for the purpose of examination.
Claims 8 and 15 recite similar languages as claim 1 and are rejected for similar reasons above.
Claims 2, 9 and 17 recite “the range of the sensor data around the host vehicle” similar to claims 1, 8 and 15 and are rejected for similar reasons above.
Claim 10 recites similar languages as claim 3 and are rejected for similar reasons above.
Claim 12 and 18 recite similar languages as claim 5 and are rejected for similar reasons above.
Claim 13 and 19 recite similar languages as claim 6 and are rejected for similar reasons above.
Claims 2-7, 9-14 and 16-19 are rejected by virtue of the dependency on previously rejected claims.	

Notice re prior art available under both pre-AIA  and AIA  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Akiyama (US20030076221, hereinafter Akiyama), in view of Koravadi (US20150158499, hereinafter Koravadi).
As to Claim 1, 8, 15 and 16, Akiyama teaches an autonomous driving system, an autonomous driving control method (Akiyama, para 0004, lines 1-3 from bottom), a data ECU and an autonomous driving ECU (Akiyama, para 0240) to control a host vehicle, the autonomous driving system comprising:
Akiyama, para 0238-0244; Fig. 7), and are connected with each other through a second network having a communication bandwidth that is narrower than a communication bandwidth of the first network (Akiyama, para 0248 teaches the first and second network; para 0250 teaches the bandwidth of the second network is smaller than the first network).
wherein each of the data ECUs is programmed to: 
construct first autonomous driving data to be transmitted to the autonomous driving ECU (Akiyama, para 0246 teaches data communications between ECUs; para 0241-0245 teaches ECUs constructing driving data), and 
transmit the first autonomous driving data to the autonomous driving ECU via the first network (Akiyama, para 0246 teaches data communication between ECUs), and
wherein the autonomous driving ECU is programmed to: 
receive the first autonomous driving data from the plurality of data ECUs via the first network, and  (Akiyama, para 0240 teaches ECU works as a gateway device); and 
perform control of the host vehicle on the basis of the first autonomous driving data received from the plurality of data ECUs (Akiyama, para 0240 teaches ECU transmits data as instruction to subsystem ECUs, para 0242 teaches periphery monitor ECU providing data to driving ECUs), and
wherein, in a case in which a predetermined event occurs, one or more data ECUs among the plurality of data ECUs are further programmed to construct second autonomous driving data and transmit the second autonomous driving data to the autonomous driving ECU via the second network (Akiyama, para 0263-0264 teaches when the first communication line fails, microcontroller only receives important data which are necessary for control operation through the second network, i.e. the power line). 
Akiyama teaches a first communication interface, a second communication interface (Akiyama, para 0198) and a processor programmed to construct first autonomous driving data, a processor programmed to receive first autonomous driving data from the plurality of data ECUs (Akiyama, para 0240-0242, transmitting sensor data to the ECUs).
Akiyama further teaches periphery monitoring ECU and sensors (para 0238, 0242) and receiving only important data which are necessary for control operation through power line, i.e. second network (para 0263-0264).
Akiyama does not explicitly disclose performing autonomous control of the host vehicle on the basis of the autonomous driving data received from the plurality of data ECUs and wherein in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is reduced with respect to the range of the sensor data around the host vehicle included in the first autonomous driving data.
However, in the same field of endeavor, Koravadi teaches performing autonomous control of the host vehicle on the basis of the autonomous driving data received from the plurality of data ECUs (para, 0023 teaches the autonomous vehicle equipped with redundant  computation modules and connected to a safety ECU) and wherein in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is reduced with respect to the range of the sensor data around the host vehicle included in the first autonomous driving data (para 0021 teaches autonomous vehicle equipped with redundancy sensors to detect the environment, the redundancy sensors include long range and short range sensors, it is obvious to a person with ordinary skills in the art that the short range sensors are essential for autonomous driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an autonomous driving system, control method, a data ECU and an autonomous driving ECU as taught by Akiyama to include performing autonomous control of the host vehicle on the basis of the autonomous driving data received from the plurality of data ECUs and wherein in a case where the first autonomous driving data is sensor data, a range of the sensor data around the host vehicle included in the second autonomous driving data is reduced with respect to the range of the sensor data around the host vehicle included in the first autonomous driving data as taught by Koravadi to meet autonomy with little or no human intervention (Koravadi, para 0020).
As to Claim 2, 9 and 17, Akiyama in view of Koravadi teaches the autonomous driving system according to claim 1, the autonomous driving control method according to claim 8 and the autonomous driving ECU according to claim 16.
Akiyama further teaches periphery monitoring ECU and sensors (para 0238, 0242) and receiving only important data which are necessary for control operation through power line, i.e. second network (para 0263-0264).
Koravadi further teaches the one or more data ECUs are further programmed to reduce the range of the sensor data around the host vehicle included in the second autonomous driving data according to a traveling direction of the host vehicle (para 0021 teaches autonomous vehicle equipped with redundancy sensors to detect the environment, the redundancy sensors include long range and short range sensors, it is obvious to a person with ordinary skills in the art that the short range sensors are essential for autonomous driving, long range and short range sensors are related to a traveling direction of the host vehicle, also see Fig. 5).
See claim 1 above for rationale supporting obviousness, motivation and reasons to combine.
As to Claim 3 and 10, Akiyama in view of Koravadi teaches the autonomous driving system and control method according to claims 1 and 9.
Akiyama further teaches wherein the predetermined event is a case in which a failure occurs in the first network (Akiyama, para 0258 teaches failure in the first network), the autonomous driving ECU is further programed to: 
determine a location of the predetermined event (Akiyama, para 0258 teaches failure in the first network);
determine the driving situation of a vicinity of the host vehicle at a time of occurrence of the failure and before the failure occurrence (Akiyama, para 0242, lines 1-4 from bottom); and 
specify a control plan of the host vehicle at the time of occurrence of the failure and after the failure (Akiyama, para 0260 teaches a control plan at time of and after the failure occurrence),
select the one or more data ECUs according to at least the location of the predetermined event and the driving situation, and the control plan (Akiyama, para 0262-0264 teaches when the ECU’s first communication line fails, the second transmitter-receiver unit is used for the failed ECUs and receiving only the important data necessary for control operation, i.e. select ECUs according to location of the predetermined event, driving situation, and control plan; also see para 0242).
As to Claim 4 and 11, Akiyama in view of Koravadi teaches the autonomous driving system and control method according to claims 3 and 10.
Akiyama further teaches wherein the control plan of the host vehicle after the failure in the first network is a plan from the time when the failure in the first network occurs to a predetermined time thereafter when the host vehicle is automatically stopped or to a predetermined time thereafter when a driving authority of the host vehicle is assigned to an occupant of the host vehicle (Akiyama, para 0260 teaches a control plan at time of the failure occurrence and after the failure occurrence to the time when the vehicle is automatically stopped).  
As to Claim 7 and 14, Akiyama in view of Koravadi teaches the autonomous driving system and the autonomous driving control method according to claims 1 and 8.
Akiyama further teaches wherein the predetermined event is any of a case in which a failure occurs in the first network, a case in which a processing load of the autonomous driving ECU is equal to or greater than a predetermined amount, a case in which the temperature of the autonomous driving ECU is equal to or greater than a predetermined temperature, a case in which an amount of data constructed by the data construction unit is equal to or greater than the predetermined amount, a case in which a failure occurs in a portion of the autonomous driving ECU or the plurality of data ECUs, or a case in which position information on the host vehicle is a predetermined coordinate (Akiyama, para 0267 teaches failure occurring in the first network).  

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Koravadi as applied in claims 1, 8 and 16 above, and further in view of Nomura (US20060173614, hereinafter Nomura).
As to Claims 5, 12 and 18, Akiyama in view of Koravadi teaches the autonomous driving system according to claim 1, the autonomous driving control method according to claim 8 and the autonomous driving ECU according to claim 16.
Akiyama further teaches receiving when there are failures in the first network, only important data which are necessary for control operation through second network (para 0263-0264).
Akiyama modified by Koravadi does not teach in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to the map size of the map included in the first autonomous driving data.
However, in the same field of endeavor, Nomura teaches in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is reduced with respect to the map size of the map included in the first autonomous driving data (para 0225 teaches when updating map data the volume of the update data and length of time required for the data update are considered to make a decision whether to update the data and when the network is slow the update can be delayed, para 0226 teaches selecting the smallest possible volume of update data that is necessary).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an autonomous driving system, control method and ECU as taught by Akiyama and modified by Koravadi to include in a case where the first autonomous driving data is map data, a map size of a map included in the second autonomous driving data is Nomura, para 0008).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Koravadi and Nomura as applied in claims 5, 12 and 18 above, and further in view of Montemerlo (US8509982, hereinafter Montemerlo).
As to Claims 6, 13 and 19, Akiyama in view of Koravadi and Nomura teaches the autonomous driving system, control method and ECU according to claims 5, 12 and 18.
Akiyama modified by Koravadi and Nomura does not explicitly teach determining a release point at which the autonomous control of the host vehicle is not able to be performed, wherein the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point. 
However, in the same field of endeavor, Montemerlo teaches determining a release point at which the autonomous control of the host vehicle is not able to be performed, wherein the map included the second autonomous driving data includes the release point and the map included the first autonomous driving data does not include the release point (col 8, lines 29-44 teaches map information includes zones and the zones may require an autonomous vehicle to alert the driver and the vehicle is approaching an area the driver need to take control, i.e. a releasing point on the map for releasing of the autonomous driving). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an autonomous driving system, control method and ECU as taught by Akiyama and modified by Koravadi and Nomura to include determining a release point Montemerlo, col 1, lines 41-55).

Examiner’s Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akiyama, US20030018422: a vehicular communication system among a plurality of ECUs.
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        /YUEN WONG/Primary Examiner, Art Unit 3667